TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 30, 2015



                                      NO. 03-14-00629-CV


                 Los Fresnos Consolidated Independent School District and
                Michael L. Williams, Commissioner of Education, Appellants

                                                 v.

                                     Jorge Vazquez, Appellee




            APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
           REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 3, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment affirming the Commissioner of Education’s order. Jorge Vazquez shall pay all costs

relating to this appeal, both in this Court and the court below.